                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-80588-BLOOM/Reinhart

MARIETTA JOYCE ROMAN,

       Plaintiff,

v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

      Defendant.
__________________________________/

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

       This cause is before the Court upon Plaintiff Marietta Joyce Roman’s (“Plaintiff”) Motion

for Summary Judgment, ECF No. [16] (“Plaintiff’s Motion”), and Defendant Nancy A. Berryhill,

as Acting Commissioner of the Social Security Administration’s (“Defendant”) Motion for

Summary Judgment, ECF No. [17] (“Defendant’s Motion”). In this suit, Plaintiff seeks judicial

review of a final decision of the Commissioner of Social Security Administration, which denied

Plaintiff’s application for disability insurance benefits and supplemental security income under the

Social Security Act, 42 U.S.C. §§ 401, et seq. See ECF No. [1]. This matter was referred to the

Honorable Bruce E. Reinhart, United States Magistrate Judge, consistent with Administrative

Order 2014-64, for a ruling on all pre-trial, non-dispositive matters and a report and

recommendation on any dispositive matters, pursuant to 28 U.S.C. § 636 and Local Magistrate

Judge Rule 1. ECF No. [12].

       On April 10, 2019, Judge Reinhart issued a Report and Recommendations (“R&R”)

recommending that Plaintiff’s Motion be granted and that Defendant’s Motion be denied, and that

this case be remanded for further proceedings. ECF No. [20]. The R&R further advised the parties
                                                         Case No. 18-cv-80588-BLOOM/Reinhart


that objections to the R&R were due within fourteen days of being served with a copy of the R&R.

Id.; see 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days after being served with a copy [of a report

and recommendations], any party may serve and file written objections . . . as provided by rules of

court.”). To date, neither Plaintiff nor Defendant has filed objections to the R&R, nor have they

sought additional time in which to do so. Nonetheless, the Court has conducted a de novo review

of the R&R and the record and is otherwise fully advised in the premises. See Williams v. McNeil,

557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)).

       Upon careful review, the Court finds Magistrate Judge Reinhart’s R&R to be well-reasoned

and correct. The Court agrees with the analysis in the R&R, and concludes that Plaintiff’s Motion

should be granted, and Defendant’s Motion should be denied for the reasons set forth therein.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Magistrate Judge Reinhart’s Report and Recommendations, ECF No. [20], is

               ADOPTED;

           2. Plaintiff’s Motion for Summary Judgment, ECF No. [16], is GRANTED;

           3. Defendant’s Motion for Summary Judgment, ECF No. [17], is DENIED;

           4. This case is REMANDED for further proceedings consistent with the findings

               contained in the R&R; and,

           5. The Clerk of Court shall CLOSE this case.




                                                 2
                                                Case No. 18-cv-80588-BLOOM/Reinhart


       DONE AND ORDERED in Chambers at Miami, Florida, on April 25, 2019.




                                              ________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
Copies to:

The Honorable Bruce E. Reinhart

Counsel of record




                                         3
